Citation Nr: 0810748	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-27 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right arm.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left arm.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg prior to February 
14, 2007.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg prior to February 
14, 2007.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right leg since February 14, 
2007.  

6.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left leg since February 14, 
2007.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1958 
to August 1961 and from March 1962 to March 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that, inter alia, granted service connection and assigned 10 
percent disability ratings for peripheral neuropathy of the 
right arm, left arm, right leg, and left leg, effective July 
31, 2003. 

The appellant filed a Notice of Disagreement (NOD) in regard 
to the assigned disability ratings in May 2004, and the RO 
issued a Statement of the Case (SOC) in June 2004.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in July 2004.

In April 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

In July 2006, the Board remanded the matters on appeal to the 
RO (via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action.  In an August 2007 rating decision, 
the RO in Seattle, Washington granted higher ratings of 20 
percent for the veteran's peripheral neuropathy of the right 
and left legs, effective February 14, 2007 (the date of a VA 
examination).  The RO/AMC continued the denials of increased 
initial ratings (as reflected in an August 2007 supplemental 
SOC (SSOC)) and returned the case to the Board for further 
appellate consideration.  

As the claims on appeal involve requests for higher initial 
ratings following the grants of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although higher ratings for peripheral 
neuropathy of the right and left legs have been assigned from 
February 14, 2007, as higher ratings for these disabilities 
are available before and after that date, and the veteran is 
presumed to be seeking the maximum available benefit, the 
Board has recharacterized the appeal as encompassing the 
matters set forth on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since July 31, 2003, the effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the right arm has caused disability comparable to no more 
than mild incomplete paralysis of the median nerve, 
manifested by pain, numbness, and sensory loss, but no 
objective medical evidence of loss of strength or function 
attributed to this service-connected disability.  

3.  Since July 31, 2003, the effective date of the grant of 
service connection, the veteran's peripheral neuropathy of 
the left arm has caused disability comparable to no more than 
mild incomplete paralysis of the median nerve, manifested by 
pain, numbness, and sensory loss, but no objective medical 
evidence of loss of strength or function.  

4.  From July 31, 2003, the effective date of the grant of 
service connection, through February 13, 2007, the veteran's 
peripheral neuropathy of the right leg was manifested by 
numbness, pain, and diminished sensation, but no objective 
medical evidence of loss of strength or function.

5.  From July 31, 2003, the effective date of the grant of 
service connection, through February 13, 2007, the veteran's 
peripheral neuropathy of the left leg was manifested by 
numbness, pain, and diminished sensation, but no objective 
medical evidence of loss of strength or function.

6.  Since February 14, 2007, the veteran's peripheral 
neuropathy of the right leg has been manifested by numbness, 
burning, pain, diminished sensation, and absent knee and 
ankle jerks, but with no objective medical evidence of loss 
of muscle mass or strength.  

7.  Since February 14, 2007, the veteran's peripheral 
neuropathy of the left leg has been manifested by numbness, 
burning, pain, diminished sensation, and absent knee and 
ankle jerks, but with no objective medical evidence of loss 
of muscle mass, strength, or tone.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right arm are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic 
Code 8515 (2007).  

2.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left arm are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.124a, Diagnostic 
Code 8515 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right leg, for the 
period prior to February 14, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8521 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left leg, for the 
period prior to February 14, 2007, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8521 (2007).  

5.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the right leg, for the period from 
February 14, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8520 (2007).  

6.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left leg, for the period from 
February 14, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.124a, Diagnostic Code 8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2006 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for higher initial 
ratings for peripheral neuropathy of the arms and legs, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claims.  Further, the June 2004 SOC set forth the 
criteria for all higher ratings for peripheral neuropathy in 
the arms and legs, and the August 2006 letter provided the 
veteran with general information pertaining to the assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

To the extent that Vazquez-Flores applies to claims for 
increased initial ratings, the Board finds that the August 
2006 VCAA letter, which informed the veteran of the 
information and evidence necessary to substantiate his claims 
for increased initial ratings and explained how disability 
ratings are determined, read together with the June 2004 SOC, 
which included the pertinent rating criteria, satisfy the 
notice requirements of Vazquez-Flores.  

After issuance of the notice described above, and opportunity 
for the veteran to respond, the August 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private treatment records, and the reports 
of July 2003 and February 2007 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's April 2006 Board hearing, along 
with various statements submitted by the veteran and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

A.  Right and Left Arms

The RO has assigned initial 10 percent ratings for the 
veteran's service-connected peripheral neuropathy of the 
right and left arms, under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8515, for paralysis of the 
median nerve (or neuritis or neuralgia).  The criteria for 
rating paralysis of the median nerve differ according to 
whether the major or minor limb is affected.  The veteran's 
February 1989 report of medical history reflects that he is 
right-handed.  

Under this DC, mild incomplete paralysis of the median nerve 
in the major or minor extremity warrants a 10 percent rating.  
Moderate incomplete paralysis warrants a 30 percent rating in 
the major extremity and a 20 percent rating in the minor 
extremity.  Severe incomplete paralysis warrants a 50 percent 
rating in the major extremity and a 40 percent rating in the 
minor extremity.  Complete paralysis with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances warrants a 
70 percent rating in the major extremity and a 60 percent 
rating in the minor extremity. See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (2007). 
 
A note prior to the rating schedule for disease of the 
peripheral nerves states that when the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
higher initial ratings for peripheral neuropathy of the right 
and left arms are not met.  

On VA examination to evaluate diabetes mellitus in July 2003, 
the veteran described tingling and numbness in his hands and 
feet.  The diagnoses included peripheral neuropathy.  On VA 
neurological examination conducted on the same date, the 
veteran reported that he started to develop numbness in all 
four extremities in 2001, with burning pain in both feet, for 
which he took medication.  Neurological examination revealed 
mentation and gait to be normal.  Motor strength, 
coordination, and orientation were all normal.  The veteran 
had absent Achilles and distal sensory loss in a glove and 
stocking pattern in all four extremities.  The impression was 
peripheral neuropathy in all four extremities.  The examiner 
requested electromyographic (EMG) and nerve conduction 
velocity (NCV) studies.  

The requested EMG and NCV studies were completed in December 
2003.  The impression was that the studies revealed evidence 
of a mild, predominantly axonal, sensory motor neuropathy, 
with superimposed bilateral carpal tunnel syndromes, moderate 
in degree, and a left ulnar neuropathy, moderate in degree.  
In a December 2003 addendum, the VA examiner noted that the 
EMG and NCV studies revealed mild peripheral neuropathy with 
bilateral carpal tunnel syndrome, and left ulnar neuropathy 
at the elbow.  

During the April 2006 hearing, the veteran described pain, 
numbness, and tingling in his right arm.  He reported that 
his grip would sometimes give out and he would drop things.  
He stated that he experienced these symptoms on a daily 
basis.  The veteran reported the same symptoms in the left 
arm, but stated that his problems in the left arm were more 
severe than the right, adding that sometimes the left arm was 
almost useless.  He added that the pain in both arms radiated 
from his fingertips to his shoulders.  The veteran stated 
that he was on medication, but that he was still experiencing 
symptoms.  Regarding employment, the veteran indicated that 
his arm problems affected his part-time work at the Post 
Office in that he was slower in gripping mail and that he 
sometimes dropped mail. 

Records of VA treatment from May 2004 to August 2007 include 
findings of and treatment for neuropathy.  In May 2004, the 
veteran complained of numbness in the hands.  Motor 
examination revealed normal tone and strength in the upper 
extremities.  Reflexes were trace in the upper extremities.  
There was diminished sensation to pinprick in the ulnar 
distribution on the left hand as well as slight diminished 
sensation to pinprick to the mid-forearm bilaterally.  The 
physician noted that, by nerve conductions, the veteran had 
an axonal neuropathy consistent with diabetic neuropathy and 
apparent superimposed carpal tunnel syndromes and left ulnar 
neuropathy.  The physician gave the veteran a left elbow pad 
and bilateral carpal tunnel splints.  On VA treatment in 
January 2005, neurologic examination revealed the elbow areas 
to have no pathological reflexes and sensation by touch of 
upper extremities was normal.  In January 2007 the veteran 
presented with complaints of dizziness, diplopia, and 
headaches.  On neurologic examination, motor strength was 5/5 
in all extremities and sensation was intact and symmetrical.  
The assessment was cerebrovascular accident.  A record of 
kinesiotherapy treatment later in January 2007 noted that the 
veteran had functional use of all extremities with normal 
strength and range of motion.   

The veteran was afforded VA examinations in February 2007.  
On VA joints examination, the veteran reported that he was 
currently employed with the Postal Service, but that he was 
on sick leave and was planning to apply for disability 
retirement as he had not performed work duties since October 
2006 secondary to a stroke.  The examiner reviewed the claims 
file and examined the veteran.  He noted that examination of 
the wrists was positive bilaterally for carpal tunnel signs 
and Phalen's, and that the right elbow was positive for point 
tenderness in the medial condyle.  The diagnoses included 
left elbow ulnar nerve neuropathy and bilateral carpal tunnel 
syndrome of wrists. 

On VA peripheral nerves examination conducted on the same 
date, the veteran complained of difficulty making a grip with 
the right hand, and added that he thought his left hand was 
becoming involved.  He noted that his legs, feet, fingers, 
and hands had a numbing and burning sensation.  The examiner, 
who acknowledged review of the claims file, noted that the 
veteran's VA treatment records reflected that the veteran was 
thought to have a cerebrovascular accident in January 2007, 
and that an MRI demonstrated a cerebral infarct.  He was also 
found to have numerous small, old lacunar infarctions.  

On examination, there was a slight downward and outward drift 
of the right arm when the veteran held his hand outstretched.  
He had stiffness of the fingers and difficulty with flexion 
and extension of the fingers, as well as with hand mobility.  
Muscle mass in the right upper extremity was normal.  Primary 
sensation was impaired in a glove pattern up to the wrist.  
Tendon reflexes at brachial, radial, biceps, and triceps were 
barely 1+.  Examination of the left arm revealed normal 
muscle mass, tone, and strength.  There was no drift to the 
outstretched extremity.  Primary sensation demonstrated a 
decrease in the fingers only for monofilament light touch.  
Tendon reflexes at brachial, radial, biceps, and triceps were 
1+.  The impression was that the veteran had some difficulty 
in the right arm which was consistent with his demonstrated 
cerebral infarction.  The examiner added that, superimposed 
on that difficulty, was a primary sensory loss of mild degree 
in the distal peripheral neuropathic pattern of diabetes 
involving, in the upper extremities, the right greater than 
left, decrease in monofilament light touch and vibration in 
the hand.  The examiner stated that this would include the 
median and ulnar nerves.    

Thus, the medical evidence reflects that the veteran's 
service-connected right and left arm peripheral neuropathy 
have caused disability comparable to no more than mild 
incomplete paralysis of the median nerve, as the medical 
evidence notes numbness and sensory loss, but no loss of 
muscle mass or strength.  As noted, where, as here, the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  In this case, 
although the veteran has described problems with grip, the 
January 2007 record of VA treatment indicates functional use 
of all extremities with normal strength and range of motion.  

While the most recent VA examination noted that the veteran 
had stiffness of the fingers of the right hand, and 
difficulty with right hand mobility, the examiner opined that 
the veteran's right arm difficulty was consistent with his 
demonstrated cerebral infarction.  Because service connection 
has not been established for cerebral infarction, it would 
not be appropriate to evaluate the veteran's peripheral 
neuropathy of the right arm on the basis of this functional 
impairment.  See 38 C.F.R. § 4.14 (the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided).  

In addition, the Board has considered the finding of moderate 
left ulnar neuropathy on December 2003 EMG and NCV studies.  
However, the report of those studies indicated that the 
veteran had predominantly axonal sensory motor neuropathy, 
mild, with superimposed carpal tunnel syndromes and left 
ulnar neuropathy.  The finding that this left ulnar 
neuropathy, although moderate, is distinct from the veteran's 
service-connected peripheral neuropathy of the left arm is 
bolstered by the May 2004 VA treatment record, which noted 
that, by nerve conductions, the veteran had an axonal 
neuropathy consistent with diabetic neuropathy and apparently 
superimposed carpal tunnel syndromes and left ulnar 
neuropathy.  As the veteran is service-connected for 
peripheral neuropathy in the left arm as secondary to his 
service-connected diabetes, and is not service-connected for 
superimposed left ulnar neuropathy, consideration of this 
nonservice-connected condition in evaluating the service-
connected disability of the left arm would also not be 
appropriate.  See 38 C.F.R. § 4.14.  

As the February 2007 VA examiner indicated that the veteran 
had a primary sensory loss in the distal peripheral 
neuropathic pattern of diabetes in the upper extremities, 
including the median and ulnar nerves, the Board has 
considered whether higher initial ratings are warranted under 
Diagnostic Code 8516, evaluating incomplete paralysis of the 
ulnar nerve.  However, the VA examiner specifically described 
the veteran's sensory loss as mild in degree, and DC 8516 
also provides 10 percent ratings for mild incomplete 
paralysis of the ulnar nerve in both the major and minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  As 
such, initial ratings in excess of 10 percent under this 
diagnostic code are not warranted.  

Thus, the medical evidence reflects that the veteran's 
peripheral neuropathy of the right and left arms has caused 
disability comparable to no more than mild incomplete 
paralysis of the median nerve, manifested by pain, numbness, 
and sensory loss, but with no loss of strength or function 
attributed to these service-connected disabilities.  Based on 
the foregoing, the Board finds that the record presents no 
basis for assignment of more than 10 percent schedular 
ratings for peripheral neuropathy of the right and left arms 
since the July 31, 2003 effective date of the grants of 
service connection.  

B.  Right and Left Legs Prior to February 14, 2007

The RO has assigned initial 10 percent ratings for the 
veteran's service-connected peripheral neuropathy of the 
right and left legs, under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8521, for paralysis of the 
external popliteal (common peroneal) nerve (or neuritis or 
neuralgia).  Under this diagnostic code, mild incomplete 
paralysis warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a 20 percent rating, and severe incomplete 
paralysis warrants a 30 percent rating.  Complete paralysis, 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost, adduction weakened; 
anesthesia covering the entire dorsum of the foot and toes 
warrants a 40 percent rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621, 8721 (2007). 

During the period prior to February 14, 2007, the veteran 
received VA treatment for peripheral neuropathy of the right 
and left legs and was afforded a VA examination in July 2003.  

As noted above, on VA examination to evaluate diabetes 
mellitus in July 2003, the veteran described tingling and 
numbness in the hands and feet, and the diagnoses included 
peripheral neuropathy.  On VA neurological examination 
conducted on the same date, veteran reported that he 
developed numbness in all four extremities with burning pain 
in both feet in 2001.  The examiner noted that the veteran's 
past history apparently included meralgia in the left leg 
that had left no residuals.  On examination, mentation and 
gait were normal.  Motor strength, coordination, and 
orientation were also all normal.  The veteran had absent 
Achilles and distal sensory loss in a glove and stocking 
pattern in all four extremities.  The impression was 
peripheral neuropathy.  The examiner requested EMG and NCV 
studies, which were conducted in December 2003.  

On the EMG and NCV studies, bilateral peroneal motor 
responses revealed slightly slowed conduction velocities.  
The pertinent impression was evidence of a mild, 
predominantly axonal, sensory motor neuropathy.  

During the April 2006 hearing, regarding the right leg, the 
veteran described numbness, pain, and burning in the foot.  
He reported that his left leg seemed worse than the right, 
with pain, swelling, and burning in the foot.  The veteran 
stated that the peripheral neuropathy of the right and left 
legs was affecting his employment at the Post Office in that 
he was doing less delivering mail and more putting the mail 
in the case which other people delivered.  

Records of VA treatment from May 2004 to February 2007 
reflect that the veteran presented in May 2004 with a 
complaint of numbness in the feet, which was worse with 
walking.  He described occasional sharp, shooting pains, as 
well as pains in his back, radiating into the right leg.  
Motor examination revealed normal tone and strength in the 
lower extremities.  Reflexes were trace in the knees and 
absent at the ankles with toes downgoing.  There was 
diminished sensation to vibration to the knees bilaterally 
and diminished pinprick sensation to the ankles bilaterally.  
The pertinent impression was that the veteran presented with 
numbness in the feet by examination, and had axonal 
neuropathy consistent with diabetic neuropathy.  

A neurology treatment note from September 2004 indicates that 
the veteran was complaining of low back pain radiating down 
both legs, the right more so than the left.  On examination, 
gait was somewhat slowed and antalgic related to the low back 
pain.  The physician noted that MRI of the lumbar spine 
revealed degenerative changes at L4-5 with retrolisthesis at 
L5-S1, facet arthropathy, and bulging discs at this level.  
The physician noted that this was not a surgical lesion, but 
certainly significant enough to be causing the veteran's 
pain.  On neurological examination during VA treatment in 
January 2005, the physician noted that the veteran's knee 
areas had no pathlogical reflexes.  On neurological 
examination during VA treatment in January 2007, motor 
strength was 5/5 in all extremities, sensation was intact and 
symmetrical, and the veteran's gait was grossly normal.  
Although, later in January 2007, the veteran complained of 
some burning pain in the right shin which he believed was 
caused by his diabetic neuropathy, strength of the quadriceps 
and anterior tibialis was 5/5 bilaterally.  A kinesiotherapy 
note from the same date indicates that the veteran had 
functional use of all extremities with normal strength and 
range of motion.  The veteran was able to walk over 200 feet 
independently on flat surfaces, and was able to go up and 
down 12 steps using the handrails independently.  

Thus, the medical evidence reflects that the veteran's 
peripheral neuropathy of the right and left legs caused 
disability comparable to no more than mild incomplete 
paralysis of the common peroneal nerve prior to February 14, 
2007, manifested by numbness, pain, and diminished sensation, 
but no medical evidence of loss of strength or function.  As 
noted, where, as here, the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  The finding that peripheral neuropathy of the right 
and left legs did not involve loss of function prior to 
February 14, 2007 is bolstered by the fact that the veteran's 
gait was normal on VA examination in July 2003.  Although his 
gait was somewhat slowed and antalgic during VA treatment in 
September 2004, this was related to his low back pain, and 
gait was found to be grossly normal during VA treatment in 
January 2007, at which time he veteran also had functional 
use of all extremities with normal strength and range of 
motion.  

The conclusion that, for the period in question, service-
connected peripheral neuropathy of the right and left legs 
was no more than mild is also supported by the December 2003 
EMG and NCV studies, which revealed only slightly slowed 
conduction velocities in the bilateral peroneal motor 
responses, and the impression was only mild, predominantly 
axonal, sensory motor neuropathy.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than 10 percent 
schedular ratings for peripheral neuropathy of the right and 
left legs for the period from July 31, 2003, the effective 
date of the grants of service connection, through February 
13, 2007.  

C.  Right and Left Legs Since February 14, 2007

The August 2007 rating decision granted increased ratings of 
20 percent, each, for peripheral neuropathy of the right and 
left legs under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for paralysis of the sciatic nerve (or 
neuritis or neuralgia).  Under this diagnostic code, moderate 
incomplete paralysis warrants a 20 percent rating, moderately 
severe incomplete paralysis warrants a 40 percent rating, and 
severe incomplete paralysis, with marked muscular atrophy, 
warrants a 60 percent rating.  Complete paralysis, in which 
the foot dangles and drops, with no active movement possible 
of muscles below the knee, and flexion of the knee weakened 
or (very rarely) lost, warrants an 80 percent rating.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007). 

The only medical evidence pertinent to the evaluation of the 
severity of the veteran's peripheral neuropathy of the right 
and left legs since February 14, 2007, are the reports of VA 
examinations conducted on that date.  

On VA joints examination, the veteran complained of constant 
bilateral hip pain, which he believed was connected to his 
lumbar spine condition.  As mentioned above, the veteran 
reported that he was on sick leave from the Post Office and 
planned to apply for disability retirement as he had not 
worked since October 2006 secondary to a stroke.  The 
examiner noted that the veteran was unable to perform his 
duties and that his activities of daily living were slowed.  
The hips were without point tenderness, bilaterally, and X-
ray of the hips was negative.  The examiner indicated that 
the objective data did not support a diagnosis for the hips, 
but that the hip pain could be explained by the incidental 
finding of lumbar spine disease.  

On VA peripheral nerves examination, the veteran described a 
numbing and burning sensation in the legs and feet.  The 
examiner noted the veteran's history of a cerebral infarct 
and numerous small, old lacunar infarctions demonstrated on 
MRI.  Examination of the right lower extremity revealed 
normal muscle mass and strength.  Tone was slightly increased 
compared to the left side.  Monofilament light touch and 
vibratory sense were impaired up to the knee.  Ankle jerk and 
knee jerk were absent.  Examination of the left lower 
extremity revealed muscle mass, strength, and tone to be 
normal.  Primary sensation demonstrated a high stocking 
decrease in monofilament light touch and vibration up to the 
knee.  Ankle jerk and knee jerk were absent.  The pertinent 
impression was that the veteran had some difficulty in the 
right leg which was consistent with his demonstrated cerebral 
infarction.  Superimposed on that was a high stocking pattern 
in the bilateral lower extremities, involving the distal 
sciatic and sural nerve branches, primarily in a sensory 
pattern, but also with absent reflexes suggesting motor 
involvement.  

The aforementioned evidence reflects that the veteran's 
service-connected peripheral neuropathy of the right and left 
legs has caused disability comparable to no more than 
moderate incomplete paralysis of the sciatic nerve since 
February 14, 2007.  In this regard, while the February 2007 
VA examination demonstrated that peripheral neuropathy in the 
lower extremities involved more than sensory loss, as the 
examiner noted that absent reflexes suggested motor 
involvement, muscle mass and strength were found to be normal 
in both legs, and tone was normal in the left leg and only 
slightly increased in the right leg.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of more than 20 percent 
schedular ratings for peripheral neuropathy of the right and 
left leg since February 14, 2007.    

D.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected peripheral neuropathy in the 
arms or legs has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
ratings on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b) (cited to in the June 2004 SOC).  In this regard, 
the Board notes that the veteran's disabilities have not been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in any assigned rating), 
rather, the veteran reported during the February 2007 VA 
examination that he had not performed work duties since 
October 2006 secondary to a stroke.  There also is no 
objective evidence that any of the disabilities have 
warranted frequent periods of hospitalization, or that any 
have otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 10 
percent ratings represent the maximum ratings assignable for 
peripheral neuropathy of the right and left arms since the 
effective date of the grants of service connection, that the 
10 percent ratings represent the maximum ratings assignable 
for peripheral neuropathy of the right and left legs since 
the effective dates of the grants of service connection 
through February 13, 2007, and the 20 percent ratings 
represent the maximum ratings assignable since February 14, 
2007.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims for higher ratings for peripheral 
neuropathy of the arms since the effective date of the grant 
of service connection, and against the claims for higher 
ratings for peripheral neuropathy of the legs prior to and 
since February 14, 2007, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right arm is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left arm is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right leg prior to February 14, 2007 is 
denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left leg prior to February 14, 2007 is 
denied.

A rating in excess of 20 percent for peripheral neuropathy of 
the right leg since February 14, 2007 is denied.  

A rating in excess of 20 percent for peripheral neuropathy of 
the left leg since February 14, 2007 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


